\\~\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILEn

Donna Bulris, )  1 4 2013
) C'el`k, U_ s . ‘
Piainrirf, ) Bankrup`¢?,i$ct;'¢iir;nd
)
v. ) Civil Action No.
)
United States of America el al., )
) 15 '?L
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroji v_ Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff lists her address as a women’s shelter in the District of Columbia. She purports
to sue the United States and the New York State Police apparently for “manslaughter . . .
kidnapping or child stealing, [theft,] fraud, malpractice . . . [and] discrimination." Compl. at l.
The prolix "Complaint" consists of disjointed statements that fail to provide any notice of a
claim and a basis for federal court jurisdiction. A separate Order of dismissal accompanies this
Memorandum Opinion.

w e/é

United S€ates District Judge

&t~\~
Date: June , 2013